Wheeler, J.
Upon the death of Castleman his wife’s interest in the community became liable to her disposition; but subject to the community debts, and the charges of administration. By a sale of her community interest she could not deprive the Probate Court of its power to order administration of the estate. She could not defeat the rights of creditors, nor relieve the community from the charges of administration. Her vendee would take the estate subject to those rights and burdened with those charges.
At the time of the sale by the late widow, now Mrs. McDaniel, there was no acting administrator of the estate; the former administrator having resigned, and McDaniel, who had been appointed to succeed him as administrator de bonis non, having failed to qualify; being, as he afterwards informed the Court, unable to give the requisite security. But the administration had not been closed. It was merely suspended until McDaniel should qualify and take upon himself the administration. He did not, it seems, inform the Court of his inability to do so until after he had joined his wife in the sale of her interest. Administration having been afterwards granted to one who did qualify, and proceed, by order of the Probate Court and in the due course of administration to sell the property, there can be no question that the purchaser at such sale took a good title, notwithstanding the prior sale by McDaniel and wife. Mrs. McDaniel’s right was subordinate to that of creditors of the community, and of administration. If it were not so, upon the death of one of the parties to the marriage, the survivor could defeat the rights of creditors, and deprive the Probate Court of its jurisdiction over the estate, by a sale of the property. The fact of the administration and sale by order of the Probate Court having been conclusively established by the record of the Court; the facts being indisputably proved, there really was no question of the weight of evidence, to submit to the jury. The question was one purely of law arising upon a state of facts not disputed. The Court ruled the law correctly; and though the charge might have been so framed as apparently to leave the jury more freedom of decision, yet it would have been but a mere form; for the Court was bound to decide the law, and the jury could not *300have decided differently without a plain violation of law and their duty. The objection to the charge, therefore, resolves itself into a mere question of form, and cannot afford a ground for reversing the judgment.
Judgment affirmed.